DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  at line 5 of the claim, there is a space between “wire” and the semi-colon at the end of the line.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating apparatus” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, “heating apparatus” in claim 15 is interpreted according to the corresponding structure disclosed at para. 0009 of the specification as being a transparent heating wire installed on each window glass of the vehicle to generate heat, and a power regulator for adjusting an amount of power supplied to the heating wire, and equivalents thereof.  HVAC apparatus is also not interpreted under 35 US.C. 112(f), since this a commonly used and generally understood term of art.
Further for the record, “humidity adjustable apparatus” in claim 15 has not been interpreted under 35 U.S.C. 112(f) since there is sufficient corresponding structure recited in the claim to perform humidity adjustment.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 7, 8, and 19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7, line 2 recites a “water tank” that is distinct from the “water supply tank.” However, since “water supply tank” is itself a “water tank,” the language is confusing. Further delineation of the “water tank” to clearly distinguish it from the “water supply tank” should be provided.
	Claim 8 utilizes “a humidification scheme” twice, related to a second humidifier and a first humidifier, respectively. The use of the same term in both instances renders the claim confusing. The claim should more properly recite “a second humidification scheme” and “a first humification scheme” such that the respective humidification is more clearly identified with the respective second and first humidifiers.
	Similar to claim 7, claim 19 recites a “water tank” that is distinct from the “water supply tank.” However, since “water supply tank” is itself a “water tank,” the language is confusing. Further delineation of the “water tank” to clearly distinguish it from the “water supply tank” should be provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaarder et al. (US 6467698 B2) in view of Kobayashi (US 4718244) and Han (US 2018/0359815 A1).
	As per claims 1 and 16, Gaarder et al. disclose a system (and associated method) for humidifying a vehicle, the system comprising: a fuel cell stack (fuel cell 8) for producing electrical energy (Abstract, line 1, etc.) through an electrochemical reaction (col. 1, line 13) of hydrogen 2 and oxygen 4; a water supply tank 48 for storing water generated during electricity generation in the fuel cell stack (Figs. 6, 7; col. 4, line 42 – col. 5, line 19; etc.); and a first humidifier 44 for humidifying an interior of the vehicle using the water supplied from the water supply tank (Fig. 7; col. 4, lines 32-41; etc.). Gaarder et al. do not teach a heating apparatus for applying heat to a vehicle glass; and a controller configured to perform anti-fogging control of the vehicle glass using the heating apparatus when humidifying the interior of the vehicle. Note that, based on the interpretation under 35 U.S.C 112(f) above, the limitation “heating apparatus” requires a transparent heating wire installed on each window glass of the vehicle to generate heat, and a power regulator for adjusting an amount of power supplied to the heating wire, or equivalents thereof.
	Kobayashi teaches a heater 70 for applying heat to a vehicle glass; and a controller (control unit 130) configured to perform anti-fogging control of the vehicle glass (rear window defogger control 128) using the heating apparatus when humidifying the interior of the vehicle (See Figs. 6-9 re. the rear defogger turned on at steps 310, 320, 330, and 340, when humidifier is on at steps 306, 316, 326, and 336, respectively; col. 9, lines 55-61; etc.). Kobayashi further teaches a power regulator (control unit 130) that adjusts an amount of power applied to the heating wire (via rear defogger control which at least adjusts an amount of power being either full or zero). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide window defogging during the humidification operation of Gaarder et al. for the same basic purpose of ensuring proper visibility by preventing any window fogging that may occur due to increased humidification of the air in the vehicle. While Kobayashi et al. do not teach the heating wire being transparent, transparent window heating wires are generally known in the art, as taught by Han (Abstract, line 3; etc.). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to apply the transparent wire arrangement of Han to the combined system of Gaarder et al. and Kobayashi for the purpose of improving user visibility through the vehicle window.
	As per claim 2, the combined teachings of Gaarder et al. in view of and Kobayashi and Han teaches all aspects of the claim (as discussed in claim 1 based on interpretation of “heating apparatus” under 35 U.S.C. 112(f), above) except the heating wire being installed on each window glass of the vehicle. Applying the defogging arrangement to all windows constitutes a simple duplication of existing parts that would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the simple purpose of ensuring proper visibility in all directions of the vehicle.
Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaarder et al. (US 6467698 B2) in view of Kobayashi (US 4718244) and Han (US 2018/0359815 A1), and further in view of JP 03079975 A.
	As per claim 14 and 20, Gaarder et al. do not teach wherein the controller is configured to adjust at least one of a humidification time point or a humidification amount based on an indoor temperature of the vehicle. JP 03079975 A teaches the concept of controlling an amount of humidification based on a temperature inside a vehicle (Abstract). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly control humidification amount (or a time thereof) based on the sensed temperature for the same purpose of humidifying without causing dew condensation on the windows (Abstract).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaarder et al. (US 6467698 B2) in view of Kobayashi (US 4718244) and Han (US 2018/0359815 A1), and further in view of Kato et al. (US 2018/0029447 A1).
	As per claim 15, Gaarder et al. do not teach wherein the controller is configured to perform control in association with a humidity adjustable apparatus of a heating, ventilation, and air conditioning (HVAC) apparatus when an indoor humidity is not able to be maintained at a target humidity by supplying a maximum or minimum amount of humidification, wherein the humidity adjustable apparatus includes at least one of an inlet door or an air conditioner. However, providing humidification within a vehicle via HVAC systems is a typical and common approach. For example, Kato et al. teach a vehicle humidifier system wherein humidification is created by an HVAC system (Abstract, etc.). Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to simply supplement humidification using the existing HVAC system of a vehicle when the water from the fuel cell system is not capable to reach the desired level alone for the purpose of fully ensuring desired user comfort.

Allowable Subject Matter
Claims 3-6, 9-13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 8, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As per claims 3-4, neither the applied references nor the prior art as a whole teaches the combination as recited, and in particular wherein the controller is configured to: determine a target surface temperature based on a difference between a dew point temperature and an outside air temperature; measure a window surface temperature using a surface temperature sensor after operating the heating wire; compare the window surface temperature with the target surface temperature; and start humidification of the interior of the vehicle at a time point when the window surface temperature reaches the target surface temperature.
As per claims 5-6, neither the applied references nor the prior art as a whole teaches the combination as recited, and in particular wherein the controller is configured to: collect initial sensor data using at least one of an outside air temperature sensor, an indoor temperature sensor, a surface temperature sensor, or a humidity sensor; determine prohibition of operation of a humidification function based on the sensor data; and output a notification notifying that the operation of the humidification function is prohibited when it is determined to prohibit the operation of the humidification function.
As per claim 7, neither the applied references nor the prior art as a whole teaches a separate water tank for storing the water supplied from the water supply tank; and an ultrasonic generator for generating an ultrasonic wave to decompose the water stored in the water tank.
As per claims 8-13 and 19, neither the applied references nor the prior art as a whole teaches a second humidifier for humidifying the interior of the vehicle in a humidification scheme different from a humidification scheme of the first humidifier, wherein the second humidifier includes a heater for heating the water supplied from the water supply tank to generate steam. Note that while Gaarder et al. do teach a vaporizer 44 that produces steam from water leaving tank 48, that is the only humidifier of the system.
As per claim 18, neither the applied references nor the prior art as a whole teaches wherein the operating of the heating wire includes: collecting initial sensor data using at least one of an outside air temperature sensor, an indoor temperature sensor, a surface temperature sensor, or a humidity sensor; determining prohibition of operation of a humidification function based on the sensor data; stopping an auto defog system when the operation of the humidification function is permitted; and supplying a maximum amount of power to the heating wire after the auto defog system is stopped.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.	
JP 09156360 A teaches combined humidification and defogging control arrangement.
Spagnoli et al. (US 5466911) teaches an alternative transparent window defogging arrangement, and also teaches variable power control to the defogger (col. 4, lines 46-51; etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763